DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 17/111,273, filed on December 03, 2020. In response to Examiner Final Office of May 18, 2022, Applicant filed arguments/remarks and amended claims 1, 8, 14 and 15 on July 12, 2022. In response to Examiner's Advisory Action of August 04, 2022, Applicant filed Arguments/Remarks on August 17, 2022. Claims 1-15 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on September 21, 2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged.


The 35 U.S.C. 101 rejection of claims 1-15 are hereby withdrawn pursuant to Applicant's arguments and amendments.


The 35 U.S.C. § 102 rejection of claim 1 is withdrawn in light of Applicant’s remarks and amendments. New 35 U.S.C. § 103 rejections have been applied to claims 1-6. 


The 35 U.S.C. § 103 rejections of claims 7-15 are amended in light of Applicant’s arguments and amendments. 

Response to Arguments
Applicants Remarks filed August 17, 2022 in regards to the potential 35 U.S.C. § 112(a) rejection raised in the Advisory Action regarding the current amendments are acknowledged and persuasive. 

Applicant’s arguments, see pg. 12-14, filed July 12, 2022, with respect to the rejection(s) of claims 1-15 under 35 U.S.C. 102/103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7 and 8 of copending Application No. 17/111,374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of schedule reconciliation in the process industry and discloses comparable elements used to perform vastly similar functions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/111,273
Application 7/111,374
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 7
Claim 7
Claim 15
Claim 8

 

35 USC § 101 Analysis
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements mathematical concepts and mental processes (e.g. mathematical relationships that can be performed by the combination of the human mind and a human using pen and paper) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of developing a reconciled schedule based on an optimization model into the practical application by controlling a plant process using a built future schedule by automatically adjusting start time, stop time, and flow rates of tank to tank transfers and operating modes of the process units. For at least these reasons, Examiner finds the claim is not directed to an abstract idea. Claims 8, 14 and 15 are eligible for similar reasons as claim 1. Thus claims 1-15 are directed to statutory subject matter .











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al., U.S. Publication No. 2020/0142364 [hereinafter Craig], and further in view of Treiber et al., U.S. Publication No. 2013/0179235 [hereinafter Treiber].

Referring to Claim 1, Craig teaches: 
A computer-implemented method of process control and schedule reconciliation, comprising 
Receiving by at least one digital processor a scheduling model formed of an initial schedule for reconciliation, the initial schedule having projected plant data (Craig, [0101]-[0102]; [0031]); (Craig, [0274]), “The user may import a preliminary model to identify the impact of operating central plant controller 910”; (Craig, [0081]), “Planning tool 905 may be configured to plan and model the details of a central plant… The data used by planning tool 905 is… as default timeseries data, which may be historical or hypothetical load data, pricing data, or other types of plan data…”; (Craig, [0082]), “customer of the central plant may create a model, assign values to attributes (e.g., capacity), and provide data for weather and loads…Planning tool 905 can send to A3S platform 915 the created customer model, along with default attribute and timeseries data entered by the customer…”; (Craig, [0089]), “A3S platform 915 may use schedules, such as equipment out of service and the campus schedule, that is defined as attribute metadata”; (Craig, [0094]), “When central plant controller 910 is first deployed, no customer model is available. The first step of commissioning may require a field service engineer (or other user) to import the model and the default data exported from planning tool 905 to central plant controller 910”;
importing current plant data into a model of a plant process (Craig, [0083]), “Central plant controller 910 may utilize A3S platform 915 to perform the optimization. Central plant controller 910 may send model data and actual data (timeseries and attribute) to A3S platform 915 for optimization… central plant controller 910 may send the customer model of the central plant along with current data to A3S platform 915”; (Craig, [0094]), “… import the model and the default data exported from planning tool 905 to central plant controller 910… central plant controller 910 will have a model and additional commissioning (e.g., mapping of point data to the BAS) can begin. Central plant controller 910 can extract metadata from metadata database 930 to commission its respective central plant. In addition, central plant controller 910 can store and retrieve data from runtime database 925”; (Craig, [0207]);
identifying dynamic optimization data representing trends in process production data at time-varied values for key process and operation parameters (Craig, [0098]); (Craig, [0093]-[0094]), “The customer may view optimization results from A3S platform 915 via planning tool 905 to identify the impact of operating the plan with the optimization and other plant design changes or upgrades. If the customer decides to move forward with the optimization, the plant configuration and system performance models will need to be pushed from planning tool 905 to central plant controller 910. The final model the customer selects, along with the attribute and timeseries data that represents the customer site configuration as well as default values for loads and weather, can be exported from planning tool 905 to central plant controller 910… central plant controller 910 will have a model and additional commissioning (e.g., mapping of point data to the BAS) can begin. Central plant controller 910 can extract metadata from metadata database 930 to commission its respective central plant. In addition, central plant controller 910 can store and retrieve data from runtime database 925”; (Craig, [0117]; [0222]);
processing the current plant data and the projected plant data using mathematical modeling techniques that identify event boundaries, and stream flowrates of materials associated with tanks and process units (Craig, [0051]-[0053]), “control a flow rate for cooling and heating coils”; (Craig, [0045]-[0046]), “Still referring to FIG. 2, central plant 200 is shown to include hot thermal energy storage (TES) 210 and cold thermal energy storage (TES) 212. Hot TES 210 and cold TES 212 can be configured to store hot and cold thermal energy for subsequent use… Hot TES 210 may also include one or more pumps or valves configured to control the flow rate of the hot water into or out of hot TES tank 242…Cold TES 212 may also include one or more pumps or valves configured to control the flow rate of the cold water into or out of cold TES tanks 244”; (Craig, [0269]), “Operational domain module 1204 can be configured to generate and store operational domains for various elements of the high level optimization problem…The operational domains for subplants 820 may describe the relationship between the resources, intrinsic variables, and extrinsic variables, and constraints for the rate of change variables (delta load variables). The operational domains for sources 810 may include the constraints necessary to impose any progressive/regressive rates (other than demand charges). The operational domain for storage 830 may include the bounds on the state of charge, bounds on the rate of charge/discharge, and any mixed constraints”; (Craig, [0141]), “hot and cold thermal energy storage tanks”; (Craig, [0270]);
building an optimization model that mathematically represents a schedule reconciliation problem of the plant process (Craig, [0232]), “The high level optimization/asset allocation algorithm refers to the entire set of steps needed to solve a high level problem instance (e.g., encapsulates both the set of mathematical operations and the implementation or software design required to setup and solve a high level problem instance”; (Craig, [0159]); and 
controlling the plant process using the built future schedule by automatically adjusting start time, stop time, and flow rates of tank to tank transfers and of operating modes of the process units (Craig, [0071]), “demand response layer 414 includes a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs representative of or based on demand (e.g., price, a curtailment signal, a demand level, etc.). In some embodiments, demand response layer 414 uses equipment models to determine an optimal set of control actions. The equipment models can include, for example, thermodynamic models describing the inputs, outputs, and/or functions performed by various sets of building equipment. Equipment models can represent collections of building equipment (e.g., subplants, chiller arrays, etc.) or individual devices (e.g., individual chillers, heaters, pumps, etc.)”; (Craig, [0095]; [0057]; [0189]).
Craig teaches an asset allocator that can solve the optimization problem by simply balancing resource use (see par. 0159) and a central plant that has hot thermal energy storage and cold thermal energy storage, each can include one or more water storage tanks and one or more pumps or valves configured to control the flow rate (see par. 0045-0046), but Craig does not explicitly teach:
the optimization model applying:
(i) the identified event boundaries, (ii) the identified stream flowrates of materials, (iii) the identified dynamic optimization data, and (iv) pre-determined constraints, along a period of time that includes priority slots such that solving the optimization model results in a reconciled schedule that aligns projected plant data of a succeeding schedule to the initial schedule with the current plant data;
solving the optimization model to develop the reconciled schedule, the reconciled schedule consistent with the identified event boundaries and the identified stream flowrates of materials and providing a current event status, said importing, identifying, processing, building, and solving being automatically performed by the at least one digital processor; and
automatically building a future schedule in computer memory, using the reconciled schedule.

However Treiber improves upon Craig by teaching: 
the optimization model applying:
(i) the identified event boundaries, (ii) the identified stream flowrates of materials, (iii) the identified dynamic optimization data, and (iv) pre-determined constraints, along a period of time that includes priority slots such that solving the optimization model results in a reconciled schedule that aligns projected plant data of a succeeding schedule to the initial schedule with the current plant data (Treiber, [0044]), “…The reduction in model complexity relative to current state of the art real-time optimization models results from: 1) modeling primarily the material balance behavior of the reaction processes; 2) incorporating the gain only elements of the regressed linear MVCCs in the model; 3) using available kinetic models of the catalytic reaction processes; and 4) using the same stream components as those used in the planning optimization. The complexity of the model employed by the real-time optimization module 12 is substantially less than first-principles unit optimizers of the past due to the reliance on the MVCCs to handle all energy balance and mechanical constraints and use of the planning model stream components…”; (Treiber, [0032]-[0033]), “The optimization module 12 engages in solving for an optimization of a process model for all of the refinery processes…The purpose of this formulation is so that in the solution sequence generated by the optimization module 12 can be reconciled against steady-state process operating data by solving a constrained quadratic optimization problem to optimally match the model against the current operating state of the refinery, followed by a solution of the same open-equation model using a priced objective function to seek the improved, optimum operating point in face of process variability and change… The optimization module 12 receives pricing data for each stream from the planning and scheduling optimizer 10, and sensor-measured variables from the refinery processes, and sends targets and constraint limits computed by its optimization solution directly to the MVCCs 13…The sensor-measured variables can include stream flows, stream 90% boiling points, percentage content of pure components, stream temperatures, and reactor temperatures); (Treiber, [0027]) Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control); (Treiber, [0015]); 
solving the optimization model to develop the reconciled schedule, the reconciled schedule consistent with the identified event boundaries and the identified stream flowrates of materials and providing a current event status, said importing, identifying, processing, building, and solving being automatically performed by the at least one digital processor (Treiber, [0040]), “Once the reconciliation is completed the values of the reconciled variables output by the reconciliation optimization module 23 become the input variables for the real-time economic optimization module 25 … The resultant optimized variables from the economic optimization function solution are then provided as operating target or constraint values to each of the corresponding MVCCs”; (Treiber, [0027]), “A current state of the plant operations, such as the current economic state determined using current operating conditions, is compared with a planned optimum state… Differences between the actual and planned states—such as the actual and planned profits—are computed and the sources of those differences are identified, thus providing means for aligning the targets of planning optimization and process control”; (Treiber, [0064]), “contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein”;  and 
automatically building a future schedule in computer memory, using the reconciled schedule (Treiber, [0027]), “A current state of the plant operations, such as the current economic state determined using current operating conditions, is compared with a planned optimum state, such as the planned economic optimum computed by the process planning optimization, itself based on forecasted production rates and product qualities”; (Treiber, [0052]), “validity test”; (Treiber, [0032]-[0033]; [0047]; [0055]; [0063]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the optimization in Craig to include the modeling and reconciliation limitations as taught by Treiber. The motivation for doing this would have been to improve the method of solving an optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period in Craig (see par. 0005) to efficiently include the results of calculating an accurate optimum for process units (see Treiber par. 0009).

Referring to Claim 2, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 1. Craig further teaches:
wherein the pre-determined constraints include operation constraints (Craig, [0157]), “additional constraints exist on the regions in which subplants 820 can operate. Examples of such additional constraints include the acceptable space (e.g., the feasible region) for the decision variables given the uncontrolled conditions, the maximum amount of a resource that can be purchased from a given source 810, and any number of plant-specific constraints that result from the mechanical design of the plant. These additional constraints can be generated and imposed by operational domain module 1204”; (Craig, [0228]).

Referring to Claim 3, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 1. Craig further teaches: 
wherein the pre-determined constraints include scheduling constraints (Craig, [0089]), “A3S platform 915 may use schedules, such as equipment out of service and the campus schedule, that is defined as attribute metadata…”; (Craig, [0162]), “…allow for certain features to change as a function of time into the horizon. One could use the full disjoint range (most accurate) for the first four hours, then switch to only incorporating the minimum turndown for the next two days, and finally using to the linear relaxation with no binary constraints for the rest of the horizon…”.

Referring to Claim 4, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 1. Craig further teaches: 
wherein the pre-determined constraints are further applied across multiple periods (Craig, [0189]), “…Reporting database 1040 can be configured to store time series data that has been aggregated to an hourly sampling rate. The sampling rate of runtime database 925 may have a default value (e.g., 15 minute boundaries), but may also include off-clock dispatches. Aggregating data to hourly boundaries in reporting database 1040 can reduce the amount of data that needs to be extracted for reporting, and also normalize the data to an even sample distance”; (Craig, [0233]-[0235]), “demand charge periods”.

Referring to Claim 5, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 4. Craig further teaches: 
wherein reconciling the projected plant data further includes determining the timing of the priority slots within period boundaries (Craig, [0234]), “one or more of the resources purchased from 810 are subject to a demand charge or multiple demand charges… Each demand charge may be associated with a demand charge period during which the demand charge is active. Demand charge periods can overlap partially or completely with each other and/or with the optimization period. Demand charge periods can include relatively long periods (e.g., monthly, seasonal, annual, etc.) or relatively short periods (e.g., days, hours, etc.). Each of these periods can be divided into several sub-periods including off-peak, partial-peak, and/or on-peak. Some demand charge periods are continuous (e.g., beginning Jan. 1, 2017 and ending Jan. 31, 2017), whereas other demand charge periods are non-continuous (e.g., from 11:00 AM-1:00 PM each day of the month)”.

Referring to Claim 6, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 1. Craig further teaches: 
wherein the dynamic optimization data is based on reconciliation data obtained once every few minutes (Craig, [0279]), “central plant controller 910 may send model data, actual timeseries data, and attribute data to A3S platform 915 for optimization. In some embodiments, central plant controller 910 may send the data on a scheduled basis (e.g., every 15 minutes, every 2 hours, etc.)…”; (Craig, [0083]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al., U.S. Publication No. 2020/0142364 [hereinafter Craig], in view of Treiber et al., U.S. Publication No. 2013/0179235 [hereinafter Treiber], and further in view of Kocis et al., U.S. Publication No. 2012/0083914 [hereinafter Kocis].

Referring to Claim 7, the combination of Craig in view of Treiber teaches the computer-implemented method of Claim 1. Craig teaches optimizing the allocation of resources (see par. 0083), but Craig does not explicitly teach: 
wherein the scheduling model and optimization model consist of different types of resources, including transportation modes, tanks, mixers, splitters and production units, that represent the corresponding resources in the refinery scheduling operations system.

However Kocis teaches: 
wherein the scheduling model and optimization model consist of different types of resources, including transportation modes, tanks, mixers, splitters and production units, that represent the corresponding resources in the refinery scheduling operations system (Kocis, [0054]-[0055]), “…the modeling tool may optimize the operational planning according to any of various performance metrics, including production metrics (such as plant equipment utilization, production quantity, or production time)… Each production facility comprises one or more production entities, which can be any equipment… In the case of a refinery, some examples of such physical production entities are process units (e.g. crude distillation units, catalytic cracking units, or hydrocracking units), tanks, blending units (or blenders), reactors, separation units, mixers, and splitters… transportation or movement of materials being handled by the production facility. Some examples of such activities include purchases, sales, and transportation (e.g. maritime shipping, rail, truck, pipeline, etc.) of materials being handled by the facility. (Production entities may also be referred to herein as "operational entities."…The production entities may be modeled using any suitable modeling technique, including those conventionally used in period-average models. These production entities may be represented as one or more submodels within the overall model formulation of the problem. Such production entity submodels typically include decision variables relating to process conditions for the production entity (e.g. temperature of a refinery process unit, flow rates, quantities, etc.), process constraints (including limits or bounds), and other variables and equations needed to represent the process behavior”; (Kocis, [0130]), “… modeling framework can be configured to represent a feed material selection and valuation problem, a production planning problem, a production runs planning model, a production scheduling model, transportation optimization, and inventory optimization problem, and any combination of these problems. The optimization model is solved to obtain the results as needed for the various production planning and scheduling activities”; (Kocis, [0129]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified models in Craig to include the resource limitations as taught by Kocis. The motivation for doing this would have been to improve the method of solving an optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period in Craig (see par. 0005) to efficiently include the results of assisting in planning the operations for a production plant, including determining the process operations and the scheduling of these process operations (see Kocis par. 0046).

Claims 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al., U.S. Publication No. 2020/0142364 [hereinafter Craig], in view of Treiber et al., U.S. Publication No. 2013/0179235 [hereinafter Treiber], and further in view Lymperopoulos et al., U.S. Publication No. 2020/0342988 [hereinafter Lymperopoulos].

Referring to Claim 8, Craig teaches: 
A computer-implemented method of process schedule reconciliation, comprising
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.
Craig further teaches: 
importing historical scheduling data into the model (Craig, [0083]), “Central plant controller 910 may send model data and actual data (timeseries and attribute) to A3S platform 915 for optimization…during normal operation, central plant controller 910 may request optimization every 15 every minutes… In each optimization run, central plant controller 910 may send the customer model of the central plant along with current data to A3S platform 915. Current data (timeseries and attribute data) can be… recent historical data from runtime database 925”; (Craig, [0279]), “central plant controller 910 may send model data, actual timeseries data, and attribute data to A3S platform 915 for optimization…central plant controller 910 may send the data on a scheduled basis (e.g., every 15 minutes, every 2 hours, etc.)… Central plant controller 910 may send the model data for the central plant along with current data to A3S platform 915. Current data can be…recent historical data. A3S platform 915 may determine the amount of data that can be inputted”, 
the historical scheduling data including historical reconciled schedules, and corresponding initial plant data and projected plant data for the historical reconciled schedules (Craig, [0098]), “With each iteration of the optimization, the prediction window is shifted forward and the portion of the dispatch schedule no longer in the prediction window is accepted (e.g., stored or output as results of the simulation). Load and rate predictions may be predefined for the entire simulation and may not be subject to adjustments in each iteration. However, shifting the prediction window forward in time may introduce additional plan information (e.g., planned loads and/or utility rates) for the newly-added time slice at the end of the prediction window…”; (Craig, [0275]-[0276]), “…Planning tool 905 may receive optimization results once A3S platform 915 performs the optimization. The preliminary plant model may be further reviewed… the preliminary model and optimization results produced in step 1404 may be analyzed… the salesperson or site customer may decide to import new data and a new preliminary model to analyze again”; (Craig, [0282]), “central plant controller 910 may send current performance data (e.g., actual timeseries data, updated attribute data, etc.) and optimization results to planning tool 905. Planning tool 905 may use the additional data to enable further operational analysis, performance reporting, M&V (model & verification) reporting, and to evaluate future central plant re-designs and upgrades…”; (Craig, [0197]; [0289]). 
Craig teaches a reporting application that displays key performance indicators (see par. 0134) and iterative time based simulations that optimizes resource allocations (see par. 0197), but Craig does not explicitly teach:
processing the historical scheduling data to develop machine learning and statistical models to identify key scheduling parameters and decisions.

However Lymperopoulos teaches: 
processing the historical scheduling data to develop machine learning and statistical models to identify key scheduling parameters and decisions (Lymperopoulos, [0042]), “The data driven model may be created by applying machine learning to the data in the local data storage, or in the archive data storage for similar processes, for example. The data driven model may be based on multi-level analysis to provide a detailed insight, at several levels and/or scales, into the process behavior… to process/plant output or next state or key performance indicators…”; (Lymperopoulos, [0017]), “The analysis may include outputting alarms, disturbances, exceptions, and/or outputting, after determining, different properties relating to the measurement data, such as a minimum value and a maximum value, and/or outputting, after calculating, different key performance indicators”; (Lymperopoulos, [0052]), “a suggestion, based on the previous actions and results, is outputted in step 405 via one or more human-machine-interface…”; (Lymperopoulos, [0029]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified simulations in Craig to include the machine learning and statistical models limitation as taught by Lymperopoulos. The motivation for doing this would have been to improve the method of solving an optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period in Craig (see par. 0005) to efficiently include the results of extra efficiency and real-time performance (see Lymperopoulos par. 0027).

Referring to Claim 9, the combination of Craig in view of Treiber in view of Lymperopoulos teaches the computer-implemented method of Claim 8. Craig further teaches: 
wherein the pre-determined constraints include operation constraints (Craig, [0157]), “additional constraints exist on the regions in which subplants 820 can operate. Examples of such additional constraints include the acceptable space (e.g., the feasible region) for the decision variables given the uncontrolled conditions, the maximum amount of a resource that can be purchased from a given source 810, and any number of plant-specific constraints that result from the mechanical design of the plant. These additional constraints can be generated and imposed by operational domain module 1204”; (Craig, [0228]).

Referring to Claim 10, the combination of Craig in view of Treiber in view of Lymperopoulos teaches the computer-implemented method of Claim 8. Craig further teaches:
wherein the pre-determined constraints include scheduling constraints (Craig, [0089]), “A3S platform 915 may use schedules, such as equipment out of service and the campus schedule, that is defined as attribute metadata…”; (Craig, [0162]), “…allow for certain features to change as a function of time into the horizon. One could use the full disjoint range (most accurate) for the first four hours, then switch to only incorporating the minimum turndown for the next two days, and finally using to the linear relaxation with no binary constraints for the rest of the horizon…”.

Referring to Claim 11, the combination of Craig in view of Treiber in view of Lymperopoulos teaches the computer-implemented method of Claim 8. Craig further teaches:
wherein the pre-determined constraints are further applied across multiple periods of priority slots (Craig, [0233]-[0235]), “demand charge periods”; (Craig, [0189]), “…Reporting database 1040 can be configured to store time series data that has been aggregated to an hourly sampling rate. The sampling rate of runtime database 925 may have a default value (e.g., 15 minute boundaries), but may also include off-clock dispatches. Aggregating data to hourly boundaries in reporting database 1040 can reduce the amount of data that needs to be extracted for reporting, and also normalize the data to an even sample distance”; (Craig, [0228]).

Referring to Claim 12, the combination of Craig in view of Treiber in view of Lymperopoulos teaches the computer-implemented method of Claim 11. Craig further teaches:
wherein reconciling the projected plant data further includes determining the timing of the priority slots within period boundaries (Craig, [0234]), “one or more of the resources purchased from 810 are subject to a demand charge or multiple demand charges… Each demand charge may be associated with a demand charge period during which the demand charge is active. Demand charge periods can overlap partially or completely with each other and/or with the optimization period. Demand charge periods can include relatively long periods (e.g., monthly, seasonal, annual, etc.) or relatively short periods (e.g., days, hours, etc.). Each of these periods can be divided into several sub-periods including off-peak, partial-peak, and/or on-peak. Some demand charge periods are continuous (e.g., beginning Jan. 1, 2017 and ending Jan. 31, 2017), whereas other demand charge periods are non-continuous (e.g., from 11:00 AM-1:00 PM each day of the month)”.

Referring to Claim 14, Craig teaches: 
A computer-implemented method of process schedule reconciliation, comprising 
at least one digital processor (Craig, [0101]-[0102]);
Claim 14 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Craig teaches: 
A computer-based process modeling and simulation system (Craig, [0059]; [0063]; [0065]; [0080]), comprising:
Claim 15 disclose substantially the same subject matter as Claim 14 and is rejected using the same rationale as previously set forth.
Craig further teaches: 
a modeling subsystem performing schedule reconciliation on a chemical process of a subject industrial plant (Craig, [0147]), “This general concept of a resource can be extended to chemical processing plants where one of the resources is the product that is being produced by the chemical processing plant”; and 
an interface coupled to the modeling subsystem in a manner that enables improvements in performance of the chemical process at the subject industrial plant by automatically adjusting start time, stop time, and flow rates of tank to tank transfers and of operating modes of the process units based on a future schedule, automatically built using the reconciled schedule, to control the process (Craig, [0147]), “, asset allocator 802 is configured to optimally dispatch all campus energy assets in order to meet the requested heating, cooling, and electrical loads of the campus for each time step within an optimization horizon or optimization period of duration h …  This general concept of a resource can be extended to chemical processing plants where one of the resources is the product that is being produced by the chemical processing plat”; (Craig, [0148]), “Asset allocator 802 can be configured to operate the equipment of asset allocation system 800 to ensure that a resource balance is maintained at each time step of the optimization period”, Examiner considers the asset allocator to teach the interface; (Craig, [0071]), “demand response layer 414 includes a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs representative of or based on demand (e.g., price, a curtailment signal, a demand level, etc.). In some embodiments, demand response layer 414 uses equipment models to determine an optimal set of control actions. The equipment models can include, for example, thermodynamic models describing the inputs, outputs, and/or functions performed by various sets of building equipment. Equipment models can represent collections of building equipment (e.g., subplants, chiller arrays, etc.) or individual devices (e.g., individual chillers, heaters, pumps, etc.)”; (Craig, [0095]; [0057]; [0189]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al., U.S. Publication No. 2020/0142364 [hereinafter Craig], in view of Treiber et al., U.S. Publication No. 2013/0179235 [hereinafter Treiber], in view of Lymperopoulos et al., U.S. Publication No. 2020/0342988 [hereinafter Lymperopoulos], and further in view of Kocis et al., U.S. Publication No. 2012/0083914 [hereinafter Kocis].

Referring to Claim 13, the combination of Craig in view in view of Treiber of Lymperopoulos teaches the computer-implemented method of Claim 8. Craig teaches a preliminary model (see par. 0274), and optimization model (see par. 0228) and optimizing the allocation of resources (see par. 0083), but Craig in view of Treiber in view of Lymperopoulos does not explicitly teach: 
wherein the scheduling model and optimization model consist of different types of resources, including transportation modes, tanks, mixers, splitters and production units, that represent the corresponding resources in the refinery scheduling operations system.

However Kocis teaches: 
wherein the scheduling model and optimization model consist of different types of resources, including transportation modes, tanks, mixers, splitters and production units, that represent the corresponding resources in the refinery scheduling operations system (Kocis, [0054]-[0055]), “…the modeling tool may optimize the operational planning according to any of various performance metrics, including production metrics (such as plant equipment utilization, production quantity, or production time)… Each production facility comprises one or more production entities, which can be any equipment… In the case of a refinery, some examples of such physical production entities are process units (e.g. crude distillation units, catalytic cracking units, or hydrocracking units), tanks, blending units (or blenders), reactors, separation units, mixers, and splitters… transportation or movement of materials being handled by the production facility. Some examples of such activities include purchases, sales, and transportation (e.g. maritime shipping, rail, truck, pipeline, etc.) of materials being handled by the facility. (Production entities may also be referred to herein as "operational entities."…The production entities may be modeled using any suitable modeling technique, including those conventionally used in period-average models. These production entities may be represented as one or more submodels within the overall model formulation of the problem. Such production entity submodels typically include decision variables relating to process conditions for the production entity (e.g. temperature of a refinery process unit, flow rates, quantities, etc.), process constraints (including limits or bounds), and other variables and equations needed to represent the process behavior”; (Kocis, [0130]), “… modeling framework can be configured to represent a feed material selection and valuation problem, a production planning problem, a production runs planning model, a production scheduling model, transportation optimization, and inventory optimization problem, and any combination of these problems. The optimization model is solved to obtain the results as needed for the various production planning and scheduling activities”; (Kocis, [0129]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified models in Craig to include the resource limitations as taught by Kocis. The motivation for doing this would have been to improve the method of solving an optimization problem to determine an optimal allocation of the energy loads across the equipment of the central plant at each of a plurality of time steps within an optimization period in Craig (see par. 0005) to efficiently include the results of assisting in planning the operations for a production plant, including determining the process operations and the scheduling of these process operations (see Kocis par. 0046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horn (US 10180680 B2) – A tuning system for improving operation of a plant. A server is coupled to the tuning system for communicating with the plant via a communication network. A computer system has a web-based platform for receiving and sending plant data related to the operation of the plant over the network. A display device interactively displays the plant data. A reconciliation unit is configured for reconciling actual measured data from the plant in comparison with a performance process model result from a simulation engine based on a set of predetermined reference or set points. The reconciliation unit performs a heuristic analysis against the actual measured data and the performance process model result using a set of predetermined threshold values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624